Citation Nr: 0515708	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1991 to 
February 2001.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
erectile dysfunction and post-concussion headaches, effective 
February 5, 2001.  The RO assigned noncompensable (i.e., 0 
percent) ratings for both disorders, however, the RO also 
granted special monthly compensation (SMC) based on the loss 
of use of a creative organ, with the same effective date of 
February 5, 2001.  As well, the RO denied service connection 
for hypertension and a heart disorder.

In a statement submitted with his November 2003 substantive 
appeal (VA Form 9), the veteran withdrew his claim for a 
higher rating for the erectile dysfunction.  He continued to 
appeal for a higher rating for his post-concussion headaches, 
however, and for service connection for hypertension and a 
heart disorder.  But at his February 2004 hearing at the RO, 
he also withdrew his claim for service connection for a heart 
disorder.  So only two claims remained, for a higher rating 
for his post-concussion headaches and for service connection 
for hypertension.

The veteran since has received a higher 10 percent rating for 
his 
post-concussion headaches, in a more recent October 2004 RO 
decision, with the same effective date as his prior rating.

And the veteran's representative, in the November 2004 VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case), indicated the veteran only wished to continue his 
appeal regarding his claim for service connection for 
hypertension.  So this is the only remaining claim on appeal.  
See 38 C.F.R. § 20.204(b), (c) (2004).



Unfortunately, further development is required concerning 
this claim before the Board can adjudicate it.  So, for the 
reasons explained below, this claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran contends that he is entitled to service 
connection for hypertension because he has received ongoing 
treatment for this condition since about May 2001, only a few 
months after his discharge from the military in February of 
that year and well within the one-year presumptive period.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

At his February 2004 hearing at the RO, the veteran and his 
representative indicated the claim is not just on a 
direct/presumptive incurrence basis - but rather, also 
contends the hypertension is secondary to the already 
service-connected 
post-concussion headaches.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The Board realizes that he 
was provided a letter in September 2001 containing an 
explanation of the evidence needed to show his entitlement to 
service connection.  However, that letter did not provide an 
explanation of the type of information and evidence necessary 
to substantiate a claim of entitlement to service connection 
on a secondary basis.  Likewise, the RO did not provide an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  So that letter did not 
comply with the VCAA.  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  And the Board, itself, 
cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Additionally, the veteran was afforded a VA general medical 
examination in February 2002 in connection with his claim, 
and the report of that evaluation is on file.  While the VA 
examiner indicates that he reviewed the veteran's electronic 
VA medical records and claims file for his pertinent medical 
history, the Board notes that VA examination preceded the 
diagnosis of hypertension by his treating providers.  As 
such, the VA examiner's discussion of relevant history was 
incomplete and did not include the veteran's in-service and 
post-service blood pressure monitoring so the VA examiner 
could not provide an opinion as to whether the veteran's 
current hypertension is causally or etiologically related to 
his military service, including to his service-connected 
post-concussion headaches.  Concerning this, the veteran was 
found not to have chronic hypertension at the VA examination.  
But his service medical records show that he was monitored 
for elevated blood pressure in April and May 2000, when his 
blood pressure readings were within the range of hypertension 
under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

Nevertheless, the veteran's blood pressure at discharge was 
within normal limits.  His VA treatment records since service 
show increased diastolic blood pressure beginning in March 
2001.  He was first diagnosed with hypertension and 
prescribed medication in February 2002.  But he also has been 
diagnosed with Type-II diabetes mellitus and obesity and has 
been treated for a possible endocrine disorder.  So another 
VA hypertension examination is needed to confirm the 
manifestations and extent of his hypertension, and to obtain 
a medical opinion indicating whether his hypertension is 
causally or etiologically related to his service, including 
to his service-connected post-concussion headaches   See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter 
concerning his claim for service 
connection for hypertension, including as 
secondary to his service-connected 
post-concussion headaches.  The prior 
letter, sent in September 2001, is 
insufficient.  The VCAA notice must:  (a) 
inform him about the information and 
evidence not of record that is necessary 
to substantiate his claim - including on 
the additional secondary basis alleged; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; and 
(d) request or tell him to provide any 
evidence in his possession pertaining to 
the claim, including evidence suggesting 
his hypertension is in anyway related to 
his military service.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

And the veteran must be given an 
opportunity to supply additional 
information, evidence, and/or argument 
in response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.



2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, severity, and etiology of any 
current hypertension that he may have.  
And to facilitate making this 
determination, please review all relevant 
evidence in his claims file, including a 
copy of this remand.  Conduct all 
diagnostic testing and evaluation 
necessary to make this determination.  
A medical opinion is specifically needed 
indicating whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that any current 
hypertension is causally or etiologically 
related to the veteran's period of active 
military service, including his service-
connected post-concussion headaches, 
taking into consideration his medical, 
occupational, and recreational history 
both prior to and since his active 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report.

3.  Then readjudicate the veteran's claim 
for service connection for hypertension, 
including as secondary to his service-
connected post-concussion headaches, in 
light of any additional evidence 
obtained.  If the benefit sought on 
appeal is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




